Citation Nr: 0329193	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-11 006A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a heat 
stroke.  

3.  Entitlement to service connection for residuals of 
injuries of the legs and knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1984.  He also had service in the Army National 
Guard from August 1984 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated since September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In September 2000, 
the RO denied, as not well grounded, the veteran's claim of 
entitlement to service connection for PTSD with an associated 
heat stroke and panic attacks.  In December 2000, the veteran 
filed a notice disagreement contesting the denial of that 
claim.  In November 2001, RO readjudicated the veteran's 
claims and denied service connection for PTSD, residuals of a 
heat stroke, and residuals of injuries of the legs and knees.  
In April 2002, the veteran filed a notice of disagreement.  
In July 2002, the RO furnished the veteran a statement of the 
case.  In July 2002, the veteran filed his substantive appeal 
(VA Form 9).


REMAND

In this case, a review of the veteran's service medical 
records reflects that he was treated on several occasions for 
bilateral knee pain.  The diagnoses included chondromalacia, 
"loose joint", and muscle stiffness.  A June 1985 National 
Guard record notes that the veteran was seen with symptoms of 
hyperventilation, dizziness and one episode of possible 
"passing out."  

The Board notes that the veteran has claimed that he suffered 
a heat stroke and PTSD after he was inadvertently locked in a 
tank for several days during service in Ft. Hood, Texas.  He 
indicates that he was hospitalized for three weeks following 
the incident.  The veteran reports that he suffered 
nightmares and flashbacks from the incident and was currently 
receiving treatment for PTSD.  In support of his initial 
claim for service connection, the veteran submitted copies of 
private treatment records, service medical records and 
medical records from his period of duty with the Army 
National Guard.  The records reflecting a three-week hospital 
stay during service were not included and were not 
subsequently associated with the claims file.  Moreover, 
additional corroborating evidence that the claimed in-service 
stressor occurred is not currently of record.  

Private post-service treatment records reflect treatment for 
a variety of psychiatric disorders including major depressive 
disorder, panic disorder, and PTSD.  However, supporting 
evidence of the alleged in-service stressful event that the 
veteran reports as the precipitating factor leading to the 
PTSD diagnosis was not included in the medical evidence on 
file.  

Additional private treatment records indicate that the 
veteran was treated for arthritis and possible Reiter's 
syndrome affecting mostly the hands and knees.  A December 
2000 progress note shows that the veteran complained of the 
right knee popping and swelling.  The diagnosis was 
chondromalacia patellae.  

The veteran has also claimed that he was recently awarded 
Social Security Administration (SSA) disability benefits; 
however, a copy of the decision and medical records in 
connection with the SSA claim are not of record.  Without 
obtaining and reviewing SSA records, the Board cannot be sure 
that such records might not aid in the establishment of 
entitlement to service connection.  On remand, the RO should 
request the SSA's decision granting benefits, including all 
available supporting medical evidence.  Moreover, an attempt 
should be made to obtain any service records related to the 
veteran's three-week hospital stay following the alleged heat 
stroke incident.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In pertinent part, the Veterans Claims Assistance Act of 2000 
and the regulations, provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The duty to assist also includes 
providing an examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  Id.  38 
U.S.C.A. § 5103A(d) (West 2002).  Given the nature of this 
case, the Board concludes that VA medical examinations to 
determine the exact nature, extent and etiology of the 
claimed disabilities are necessary for a decision in this 
case.  

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in a letter dated in July 2001.  This 
notice was provided in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1) and improperly limited the veteran's 
time for response.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should ask the veteran to 
provide the approximate dates of his 
claimed three-week hospitalization during 
service.  Then the RO should contact the 
National Personnel Records Center or 
other appropriate agency in order to 
obtain hospital/clinical records from Ft. 
Hood, pertaining to the purported heat 
stroke incident described by the veteran.  

3.  The RO should also obtain and 
associate with the claims file copies of 
any written decision concerning the 
veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.  

4.  The RO should contact the veteran and 
ask him to provide specific information 
concerning his alleged in-service 
stressful events that led to his PTSD.  
Such information should include an 
approximate date (month and year) of the 
alleged heat stroke incident and any 
other specific information pertaining to 
the alleged stressor.  The veteran should 
also be invited to submit statements from 
former service comrades or others that 
establish the occurrence of his alleged 
in-service stressful incident.  In 
addition, the veteran should be invited 
to submit to the RO any military records 
in his possession, which have not 
previously been submitted.

5.  Following the above, if evidence 
corroborating the occurrence of the 
alleged in-service stressful experience 
is received, the RO should schedule the 
veteran for a VA examination by a 
psychiatrist. The claims file, a copy of 
this remand, and a list of verified 
stressors are to be provided to the 
examiner in connection with this 
examination.  Any further indicated 
special studies, including psychological 
tests, should be accomplished.  

The RO is to specify for the examiner the 
stressor or stressors that it has 
determined is/are established by the 
record (and the examiner is to be 
instructed that only this or any other 
corroborated stressors may be considered 
for the purpose of determining whether 
such stressor or stressors support a 
diagnosis of PTSD.  

The examiner should state whether the 
veteran meet the criteria for a diagnosis 
of PTSD, and; if so, whether it is at 
least as likely as not that there is a 
causal link between the veteran's 
diagnosis of PTSD and any verified in-
service stressors.  Any opinion expressed 
is to be accompanied by a complete 
rationale.

6.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether any current disability of legs 
and/or knees is etiologically related to 
service, or any service-connected 
disability.  The claims folder should be 
made available to the examiner for 
review.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  
In addition, based upon the examination 
results and a review of the claims 
folder, the examiner should provide  the 
following opinion with respect to each 
currently present disorder of the right 
and/or left leg, and of the right and/or 
left knee: whether such a disorder had 
its onset during service, or is otherwise 
etiologically related to any incident of 
service.  Any opinion expressed is to be 
accompanied by a complete rationale.

7.  The veteran should also be afforded a 
VA examination, by an appropriate 
specialist, for the purpose of 
determining the existence of any current 
residual disability from the veteran's 
purported episode of an in-service heat 
stroke.  The claims folder should be made 
available to the examiner for review.  
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
addition, based on the examination 
results, and review of the claims folder, 
the examiner should provide the following 
opinions:

a.  Has the veteran developed a 
disability manifested by residuals of a 
heat stroke?  If so, please specify the 
diagnosis.

b.  If such a disability/diagnosis is 
found to be present, the examiner is 
asked to address to the following 
question: whether such a disability had 
its onset during service, or is otherwise 
etiologically related to any incident of 
service.  Any opinion expressed is to be 
accompanied by a complete rationale. 

8.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




